Title: From John Adams to Robert R. Livingston, 22 April 1782
From: Adams, John
To: Livingston, Robert R.



No. 7
The Hague 22d April 1782
Sir

On the twenty second day of April I was introduced by the Chamberlain to his most Serene Highness the Prince of Orange.
Knowing that his Highness spoke English, I asked his Permission to speak to him in that Language, to which he answered smiling, “if You please Sir.” Altho’ French is the Language of the Court, he seemed to be pleased and to recieve as a Compliment my Request to speak to him in English.
I told him, “I was happy to have the Honor of presenting the Respects of the United States of America and a Letter of Credence from them to his most Serene Highness, and to assure him of the profound Veneration in which the House of Orange had been held in America even from its first settlement; and that I should be happier still, to be the Instrument of further cementing the new Connections between two Nations professing the same Religion, animated by the same Spirit of Liberty, and having reciprocal Interests both political and commercial so extensive and important; and that in the faithful and diligent Discharge of the Duties of my Mission, I flattered myself with Hopes of the Approbation of his most Serene Highness.”
His Highness recieved the Letter of Credence which he opened and read. The Answer that he made to me was in a Voice so low and so indistinctly pronounced, that I comprehended only the Conclusion of it, which was that “he had made no Difficulty against my Reception.” He then fell into familiar Conversation with me and asked me many Questions about indifferent things, as is the Custom of Princes and Princesses upon such Occasions. “How long I had been in Europe? How long I had been in this Country? 


Whether I had purchased an House at the Hague? Whether I hadnot lived sometime at Leyden? How long I had lived at Amsterdam? How I liked this Country &ca.?”
This Conference passed in the Prince’s Chamber of Audience with his Highness alone. I had waited sometime in the Anti-Chamber as the Duke de la Vauguyon was in Conference with the Prince. The Duke, on his Return through the Anti Chamber, meeting me unexpectedly, presented me his Hand with an Air of Cordiality, which was remarked by every Courtier and had a very good Effect.
The Prince has since said to the Duke de la Vauguyon that he was obliged to me for not having pressed him upon the Affair of my Reception in the Beginning. He had Reason; for if I had, and he had said or done any thing offensive to the United States or disagreable to me, it would now be remembered much to the Disadvantage of the Court.

I have the Honor to be, with great Esteem and Respect, sir your most obedient and most humble servant
J. Adams

